Case 4:18-cv-00647-ALM Document 21 Filed 04/04/19 Page 1 of 2 PageID #: 384



                      IN THE UNITED STATES DISTRICT COURT OF
                           THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

                                    :
ARAMARK HEALTHCARE TECHNOLOGIES, :
LLC and ARAMARK HEALTHCARE SUPPORT :
SERVICES, LLC,                      :
                                    :
        Plaintiffs,                 :
                                    :
                                                           CIVIL ACTION NO.: 4:18-cv-647
v.                                  :
                                    :
STAR MEDICAL CENTER, LLC and MEDONE :
TEXAS MSO LLC,                      :
                                    :
        Defendants.                 :
                                    :

                                         FINAL JUDGMENT

       This matter came before the Court on September 12, 2018, by Plaintiffs’

Complaint. Defendants were properly served with summons and a copy of Plaintiffs’

Complaint on September 17, 2018. Defendants’ answer or responsive pleadings were due on

or before October 8, 2018. Defendants failed to file an answer or any other responsive pleading.

       On November 27, 2018, the Clerk entered a default against Defendants (Dkt. #9). On

February 8, 2019, the Court entered a default judgment against Defendants and in favor of

Plaintiffs for liquidated damages in the amount of $469,707.97 and prejudgment and post-

judgment interest (Dkt. #11). On March 11, 2019, the Court awarded Plaintiffs $20,857.00 in

attorneys’ fees and $599.00 in costs (Dkt. #18).

       It is, therefore, hereby ORDERED, ADJUDGED, AND DECREED that Plaintiffs,

Aramark Healthcare Technologies, LLC and Aramark Healthcare Support Services,

LLC (“Aramark”), do have and recover judgment of, from, and against Defendants Star

Medical Center, LLC and MedOne Texas MSO, LLC jointly and severally as follows:
     Case 4:18-cv-00647-ALM Document 21 Filed 04/04/19 Page 2 of 2 PageID #: 385



         1.        Liquidated damages in the amount of $469,707.97;

         2.        Prejudgment interest from September 12, 2018 to the date of this judgment, at the

    rate of 5.25% simple interest, as provided under Texas law applicable in this diversity case.

         3.        Attorneys’ fees in the amount of $20,857.00; and

         4.        Costs in the amount of $599.00.

           It is further ORDERED, ADJUDGED, AND DECREED all sums awarded shall include

    post-judgment interest calculated pursuant to 28 U.S.C. § 1961, from the date of the judgment

    until the judgment is satisfied, for all of which sum let execution issue if the judgment is not
.
    timely paid.

           It is further ORDERED that all relief not specifically granted herein is denied. This is a

    final judgment, which disposes of all claims and causes of action, and is appealable.

        SIGNED this 4th day of April, 2019.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE
